Citation Nr: 1036041	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The service member was on active duty from December 1953 to 
December 1955.  He passed away in mid-2005.  The appellant is the 
service member's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a letter decision issued in August 2005 by the Department of 
Veterans Affairs (VA), Regional Office (RO), in New Orleans, 
Louisiana.  The appellant was notified of that action and she 
appealed to the Board for review.  It is noted that the two 
issues that were appealed to the Board were entitlement to 
nonservice-connected burial benefits and entitlement to a burial 
plot allowance. 

Upon reviewing the claim, the Board determined that additional 
development needed to occur with respect to the issues before it.  
Hence, in December 2009, the claim was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

The record indicates that after the appellant was contacted and 
asked to proffer additional financial information concerning the 
burial of her husband, the RO granted a portion of the claim on 
appeal.  Specifically, the RO determined that it could pay to the 
appellant a plot reimbursement.  This was a full grant of 
benefits and, as such, this issue is no longer on appeal.  The 
remaining issue was not granted, and it has since been 
recertified to the Board for review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  At the time of his death, the service member was not 
receiving VA compensation or pension benefits.

2.  Although there was a claim for compensation pending at the 
time of the service member's death, the evidence does not show 
that the claim would have resulted in an award for compensation.  

3.  The service member served during the Korean War, but his body 
was not being held by a state or a political subdivision of a 
state due to lack of a next of kin and insufficient resources in 
his estate.

4.  The service member was not discharged or released from active 
service for a disability that was incurred or aggravated in the 
line of duty.

5.  The service member did not die while in a VA Medical Center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.


CONCLUSION OF LAW

The claim for payment of nonservice-connected burial benefits is 
without legal merit.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 
2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further action 
is necessary to comply with VA's duties to notify and assist 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  As set forth in more detail below, the facts in 
this case are not in dispute and the appeal must be denied as a 
matter of law.  Thus, any deficiency in VA's VCAA notice or 
development action is harmless error.  Pratt v. Nicholson, 20 
Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding 
that the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive).  

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Appellant).

In April 2005, the RO received an Application for Compensation or 
Pension (VA Form 21-526) from the service member asking that 
service connection be granted for carcinoma related to ionizing 
radiation exposure the residuals of recurring pneumonia.  
Unfortunately, shortly after the service member submitted his 
claim for benefits, he passed away.  The cause of death listed on 
the Certificate of Death was multiple myeloma.  The Certificate 
of Death further indicated that the service member passed away at 
his home/residence.  

Following the service member's death, the appellant submitted an 
application for burial benefits.  On that form, the appellant 
noted that her husband had been buried in a non-VA cemetery.  It 
was further reported that the service member had not been buried 
in a state owned cemetery.  As such, the appellant asked for 
compensation for the burial of her husband.  

A further review of the claims folder indicates that the 
appellant sought to prosecute the service member's claim for 
benefits involving carcinoma secondary to exposure to ionizing 
radiation.  The RO reviewed the claim and in January 2008 issued 
a decision on the merits of the appellant's accrued benefit and 
cause of death claims.  The RO found that benefits were not 
warranted for either accrued benefits or for the cause of death 
of the service member.  The appellant was subsequently notified 
of this action by the RO in February 2008.

Specific to claims for burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a service member and the expense of 
transporting the body to the place of burial.  38 U.S.C.A. § 2302 
West 2002); 38 C.F.R. § 3.1600 (2009).  If a service member dies 
as a result of a service-connected disability or disabilities, 
certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) 
(2009).  If a service member's death is not service-connected, 
entitlement to benefits is based upon the following conditions:  

(1)  at the time of death, the service 
member was in receipt of VA pension or 
compensation; or, 

(2)  the service member had an original or 
reopened claim for either benefit pending 
at the time of the service member's death 
and in the case of an original or reopened 
claim, there is sufficient prima facie 
evidence of record on the date of the 
Veteran's death to show entitlement; or 

(3)  the deceased was a service member of 
any war or was discharged or released from 
active military, naval, or air service for 
a disability incurred or aggravated in line 
of duty, and the body of the deceased is 
being held by a State, and there is no next 
of kin or other person claiming the body of 
the deceased service member, and there are 
no available sufficient resources in the 
service member's estate to cover burial and 
funeral expenses. 

38 U.S.C.A. § 2302(a) (West 20020; 38 C.F.R. § 
3.1600(b) (2009).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has observed that, given the use by 
Congress of the conjunctive "and" in a statute, emphasized in 
the above quotation, all of the requirements would need to be met 
before funds could be allocated or authorized.  See by analogy 
Malone v. Gober, 10 Vet. App. 539 (1997).

In addition, a nonservice-connected burial allowance is payable 
if the service member died from nonservice-connected causes while 
properly hospitalized by the VA.  For burial allowance purposes, 
the term "hospitalized by VA" means admission to a VA facility 
(as described in 38 U.S.C. 1701(3)) for hospital, nursing home, 
or domiciliary care under the authority of 38 U.S.C. 1710 or 
1711(a); admission (transfer) to a non-VA facility (as described 
in 38 U.S.C. 1701(4)) for hospital care under the authority of 38 
U.S.C. 1703; admission (transfer) to a nursing home under the 
authority of 38 U.S.C. 1720 for nursing home care at the expense 
of the United States; or admission (transfer) to a State nursing 
home for nursing home care with respect to which payment is 
authorized under the authority of 38 U.S.C. 1741.  38 U.S.C.A. § 
2303(a)(2) (West 2002); 38 C.F.R. § 3.1600(c) (2009).

The record reflects that the service member was not, at the time 
of his death, in receipt of either service-connected or 
nonservice-connected benefits.  Although the service member had 
applied for service connection benefits prior to his death, said 
benefits were not granted either prior to his death or after the 
appellant submitted a claim for accrued benefits.  Additionally, 
the record does not show, nor does the appellant contend, that 
her husband died while admitted to a VA facility or while 
traveling under proper authority and at VA expense for the 
purpose of examination, treatment or care.  Likewise, the 
evidence does not show, nor does the appellant contend, that the 
service member was in receipt of pension or compensation (or 
military retirement pay) at the time of his death.

Additionally, the Board does acknowledge the service member did 
in fact have original claims for compensation pending at the time 
of his death.  However, there is insufficient evidence of record 
to have supported an award of service-connected compensation for 
any of the claimed disorders prior to the date of the service 
member's death.  As noted above, service connection was denied in 
an RO decision as a part of the appellant's cause of death claim.  
There is also no competent evidence of a nexus between any 
existing disorder at the time of his death and his military 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Moreover, 
although the service member had wartime service, his body was not 
held by a state or a political subdivision of a state due to lack 
of a next of kin and insufficient resources in his estate; 
rather, pursuant to arrangements made by his surviving spouse, 
the place of final disposition was the Gueydan Cemetery, in 
Gueydan, Louisiana.  

Further, it is not shown, nor does the appellant allege, that the 
service member was discharged or released from active service for 
a disability incurred or aggravated in service.  

Therefore, it is undisputed that the requirements for VA burial 
allowance have not been met under 38 C.F.R. § 1600(b-c) (2009) or 
38 C.F.R. § 3.1605 (2009).  Because the law, and not the 
evidence, is dispositive in this case, as a matter of law a 
burial allowance is not warranted under 38 C.F.R. § 3.1600 
(2009).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for nonservice-connected burial benefits is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


